EX-10.1 3 exhibit10-1.htm EXHIBIT

Exhibit 10.1

$750,000,000

CHARTER COMMUNICATIONS, INC.



5.875% CONVERTIBLE SENIOR NOTES DUE 2009


PURCHASE AGREEMENT

Dated November 16, 2004






--------------------------------------------------------------------------------




November 16, 2004

Citigroup Global Markets Inc.
Morgan Stanley & Co. Incorporated
As Representatives of the Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich St.
New York, New York 10013

Ladies and Gentlemen:

Charter Communications, Inc, a corporation organized under the laws of Delaware
(the "Issuer"), proposes to issue and sell to the several parties named in
Schedule I hereto (the "Purchasers"), for whom you (the "Representatives") are
acting as representatives, $750,000,000 original principal amount of its 5.875%
Convertible Notes Due 2009 (the "Firm Securities"). The Issuer also proposes to
grant to the Purchasers an option to purchase up to $112,500,000 additional
original principal amount of such Securities (the "Option Securities" and,
together with the Firm Securities, the "Securities") solely for the purpose of
covering over-allotments. The Securities are convertible into shares of Class A
Common Stock, par value $.001 per share (the "Common Stock") of the Issuer at
the conversion price set forth herein (as so converted, the "Converted Common
Stock"). The Securities are to be issued under an indenture (the "Indenture"),
to be dated as of the Time of Delivery, between the Issuer and Wells Fargo Bank,
N.A., as trustee (the "Trustee"). The Securities will have the benefit of a
registration rights agreement (the "144A Registration Rights Agreement"), to be
dated as of the Time of Delivery, between the Issuer and the Purchasers,
pursuant to which the Issuer will agree to register the resale of the Securities
and the Converted Common Stock under the Act subject to the terms and conditions
therein specified. The Securities will also have the benefit of a pledge of
treasury securities by Charter Communications Holding Company, LLC to the Issuer
(the "Holdings Pledge Agreement") and a subsequent pledge of such treasury
securities by the Issuer to the Collateral Agent (the "Issuer Pledge
Agreement"). To the extent there are no additional parties listed on Schedule I
other than you, the term Representatives as used herein shall mean you as the
Purchasers, and the terms Representatives and Purchasers shall mean either the
singular or plural as the context requires.

The Issuer further proposes to enter into a Share Lending Agreement between the
Issuer, Citigroup Global Markets Limited and Citigroup Global Markets Inc., as
agent (the "Share Lending Agreement"), pursuant to which the Issuer will lend
shares of Common Stock to Citigroup Global Markets Limited (the "Borrowed Common
Stock"). The Borrowed Common Stock will have the benefit of a registration
rights agreement to be dated as of the Time of Delivery, between the Issuer and
Citigroup Global Markets Inc., pursuant to which the Issuer will agree to
register the sale of the Borrowed Common Stock under the Act (the "Borrowed
Stock Registration Rights Agreement.").

We collectively refer to this Agreement, the Indenture, the 144A Registration
Rights Agreement, the Holdings Pledge Agreement, the Issuer Pledge Agreement,
the Stock Lending Agreement and the Borrowed Stock Registration Rights Agreement
as the "Transaction Documents."

The sale of the Securities to the Purchasers will be made without registration
of the Securities or the Converted Common Stock under the Act in reliance upon
exemptions from the registration requirements of the Act.

In connection with the sale of the Securities, the Issuer has prepared an
offering memorandum, dated November 16, 2004 (the "Offering Memorandum"). The
Offering Memorandum sets forth certain information concerning the Issuer and its
subsidiaries, the Securities and the Converted Common Stock. The Issuer hereby
confirms that it has authorized the use of the Offering Memorandum, and any
amendment or supplement thereto, in connection with the offer and sale of the
Securities by the Purchasers.

 1.  Representations and Warranties of the Issuer. The Issuer represents and
     warrants to, and agrees with, each of the Purchasers that:
      a. The Offering Memorandum and any amendments or supplements thereto does
         not and will not, as of their respective dates, contain an untrue
         statement of a material fact or omit to state a material fact necessary
         in order to make the statements therein, in the light of the
         circumstances under which they were made, not misleading; provided,
         however, that this representation and warranty shall not apply to any
         statements or omissions made in reliance upon and in conformity with
         information relating to the Purchasers furnished in writing to the
         Issuer by or on behalf of a Purchaser through the Representative
         expressly for use therein;
      b. None of the Issuer or any of its subsidiaries has sustained since the
         date of the latest audited financial statements included in the
         Offering Memorandum any material loss or interference with its business
         from fire, explosion, flood or other calamity, whether or not covered
         by insurance, or from any court or governmental action, order or
         decree, otherwise than as set forth or contemplated in the Offering
         Memorandum; and, since the respective dates as of which information is
         given in the Offering Memorandum, there has not been any change in the
         capital stock or limited liability company interests or long-term debt
         of the Issuer or any of its subsidiaries or any material adverse
         change, or any development involving a prospective material adverse
         change, in or affecting the general affairs, management, financial
         position, members' or stockholders' equity or results of operations of
         the Issuer's subsidiaries, taken as a whole, otherwise than as set
         forth or contemplated in the Offering Memorandum;
      c. The Issuer and each of its subsidiaries has good and marketable title
         to all real property and good and valid title to all personal property
         owned by it reflected as owned in the financial statements included in
         the Offering Memorandum, in each case free and clear of all liens,
         encumbrances and defects except such as are described in the Offering
         Memorandum or except such as do not materially affect the value of such
         property and do not interfere with the use made and proposed to be made
         of such property by the Issuer and its subsidiaries; and any real
         property and buildings held under lease by the Issuer and its
         subsidiaries are held by them under valid, subsisting and enforceable
         leases with such exceptions as are not material and do not interfere
         with the use made and proposed to be made of such property and
         buildings by the Issuer and its subsidiaries;
      d. The Issuer has been duly incorporated and is validly existing as a
         corporation in good standing under the laws of the State of Delaware,
         and has power and authority to own its properties and conduct its
         business as described in the Offering Memorandum and to execute,
         deliver and perform its obligations under this Agreement, and has been
         duly qualified as a foreign corporation for the transaction of business
         and is in good standing under the laws of each other jurisdiction in
         which it owns or leases properties or conducts any business so as to
         require such qualification; and is not subject to liability or
         disability by reason of the failure to be so qualified in any such
         jurisdiction, except such as would not, individually or in the
         aggregate, have a material adverse effect on the current or future
         financial position, stockholders' equity or results of operations of
         the Issuer and the Issuer's subsidiaries, taken as a whole (a "Material
         Adverse Effect"); each of the Issuer's subsidiaries has been duly
         incorporated or formed, as the case may be, and is validly existing as
         a corporation, partnership or limited liability company, as the case
         may be, in good standing under the laws of its jurisdiction of
         incorporation or formation, in each case except such as would,
         individually or in the aggregate, not result in a Material Adverse
         Effect;
      e. All the outstanding capital stock, limited liability company interests
         or partnership interests, as the case may be, of the Issuer and each
         "significant subsidiary" (as such term is defined in Rule 1-02 of
         Regulation S-X) of the Issuer (each a "Significant Subsidiary") have
         been duly and validly authorized and issued, are fully paid and
         nonassessable and (except as otherwise set forth in the Offering
         Memorandum) are owned directly or indirectly by the Issuer, free and
         clear of all liens, encumbrances, equities or claims;
         The Issuer's authorized equity capitalization is as set forth or
         incorporated by reference in the Offering Memorandum; the capital stock
         of the Issuer conforms to the description thereof contained or
         incorporated by reference in the Offering Memorandum; the outstanding
         shares of Common Stock have been duly authorized and validly issued and
         are fully paid and nonassessable; the shares of Converted Common Stock
         have been duly authorized and, when issued upon conversion of the
         Securities against payment of the conversion price in accordance with
         the terms of the Indenture and the Securities, will be validly issued,
         fully paid and nonassessable; the Board of Directors of the Issuer has
         duly and validly adopted resolutions reserving such shares of Converted
         Common Stock for issuance upon conversion of the Securities; the shares
         of Borrowed Common Stock have been duly authorized and, when issued
         upon payment of the Loan Fee (as defined in the Share Lending
         Agreement) in accordance with the terms of the Share Lending Agreement,
         will be validly issued, fully paid and nonassessable; the Board of
         Directors of the Issuer has duly and validly adopted resolutions
         reserving such shares of Borrowed Common Stock for issuance upon
         payment of the Loan Fee in accordance with the terms of the Share
         Lending Agreement; the holders of outstanding shares of capital stock
         of the Issuer are not entitled to preemptive or other rights to
         subscribe for the Securities or the shares of Converted Common Stock or
         Borrowed Common Stock; and, except as set forth in the Offering
         Memorandum, no options, warrants or other rights to purchase,
         agreements or other obligations to issue, or rights to convert any
         obligations into or exchange any securities for, shares of capital
         stock of or ownership interests in the Issuer are outstanding;
      f. This Agreement has been duly authorized and executed by the Issuer;
      g. The Securities have been duly authorized and, when executed by the
         Issuer and authenticated by the Trustee in accordance with the
         provisions of the Indenture and when delivered to, and paid for, by the
         Purchasers in accordance with the terms of this Agreement, will have
         been duly executed, authenticated, issued and delivered and will
         constitute valid and legally binding obligations of the Issuer entitled
         to the benefits provided by the Indenture under which they are to be
         issued and enforceable against the Issuer in accordance with their
         terms, subject, as to enforcement, to bankruptcy, insolvency,
         reorganization and other laws of general applicability relating to or
         affecting creditors' rights and to general equity principles and will
         be convertible into Common Stock in accordance with their terms;
      h. The Indenture has been duly authorized, and when executed and delivered
         by the Issuer (assuming the due execution and delivery thereof by the
         Trustee), will constitute a valid and legally binding instrument,
         enforceable against the Issuer in accordance with its terms, subject,
         as to enforcement, to bankruptcy, insolvency, reorganization and other
         laws of general applicability relating to or affecting creditors'
         rights and to general equity principles; the Indenture meets the
         requirements for qualification under the United States Trust Indenture
         Act of 1939, as amended (the "Trust Indenture Act"); and the Indenture
         conforms in all. material respects to the descriptions thereof in the
         Offering Memorandum;
      i. The 144A Registration Rights Agreement has been duly authorized by the
         Issuer and, when executed and delivered by the Issuer (assuming the due
         authorization, execution and delivery thereof by the other parties
         thereto), will constitute the legal, valid and binding obligation of
         the Issuer, enforceable against the Issuer in accordance with its terms
         (subject, as to enforcement, to applicable bankruptcy, reorganization,
         insolvency, moratorium or other laws affecting creditors' rights
         generally from time to time in effect and to general equitable
         principles, whether arising in equity or at law);
      j. The Stock Lending Agreement has been duly authorized by the Issuer and,
         when executed and delivered by the Issuer (assuming the due
         authorization, execution and delivery thereof by the other parties
         thereto), will constitute the legal, valid and binding obligation of
         the Issuer, enforceable against the Issuer in accordance with its terms
         (subject, as to enforcement , to applicable bankruptcy, reorganization,
         insolvency, moratorium or other laws affecting creditors' rights
         generally from time to time in effect and to general equitable
         principles, whether arising in equity or at law);
         
      k. The Borrowed Stock Registration Rights Agreement has been duly
         authorized by the Issuer and, when executed and delivered by the Issuer
         (assuming the due authorization, execution and delivery thereof by the
         other parties thereto), will constitute the legal, valid and binding
         obligation of the Issuer, enforceable against the Issuer in accordance
         with its terms (subject, as to enforcement, to applicable bankruptcy,
         reorganization, insolvency, moratorium or other laws affecting
         creditors' rights generally from time to time in effect and to general
         equitable principles, whether arising in equity or at law);
         
      l. The Holdings Pledge Agreement has been duly authorized by the Issuer
         and, when executed and delivered by the Issuer (assuming the due
         authorization, execution and delivery thereof by the other parties
         thereto), will constitute the legal, valid and binding obligation of
         the Issuer, enforceable against the Issuer in accordance with its terms
         (subject, as to enforcement, to applicable bankruptcy, reorganization,
         insolvency, moratorium or other laws affecting creditors' rights
         generally from time to time in effect and to general equitable
         principles, whether arising in equity or at law);
      m. The Issuer Pledge Agreement has been duly authorized by the Issuer and,
         when executed and delivered by the Issuer (assuming the due
         authorization, execution and delivery thereof by the other parties
         thereto), will constitute the legal, valid and binding obligation of
         the Issuer, enforceable against the Issuer in accordance with its terms
         (subject, as to enforcement, to applicable bankruptcy, reorganization,
         insolvency, moratorium or other laws affecting creditors' rights
         generally from time to time in effect and to general equitable
         principles, whether arising in equity or at law);
      n. None of the transactions contemplated by this Agreement (including,
         without limitation, the use of the proceeds from the sale of the
         Securities) will violate or result in a violation of Section 7 of the
         Securities Exchange Act of 1934, as amended (the "Exchange Act"), or
         any regulation promulgated thereunder, including, without limitation,
         Regulations T, U, and X of the Board of Governors of the Federal
         Reserve System;
      o. Prior to the date hereof, none of the Issuer or any of its affiliates
         has taken any action which is designed to or which has constituted or
         which might have been expected to cause or result in stabilization or
         manipulation of the price of any security of the Issuer in connection
         with the offering of the Securities.
      p. The issue and sale of the Securities, the issuance of the Converted
         Common Stock and the Borrowed Common Stock and the compliance by the
         Issuer with all provisions of the Securities and the Transaction
         Documents and the consummation of the transactions herein and therein
         contemplated will not conflict with or result in a breach or violation
         of any of the terms or provisions of, or constitute a default under,
         any indenture, mortgage, deed of trust, loan agreement, lease, license,
         franchise agreement, permit or other agreement or instrument to which
         the Issuer any of the Issuer's subsidiaries is a party or by which the
         Issuer or any of the Issuer's subsidiaries is bound or to which any of
         the property or assets of the Issuer or any of the Issuer's
         subsidiaries is subject, nor will such action result in any violation
         of any statute or any order, rule or regulation of any court or
         governmental agency or body having jurisdiction over the Issuer or any
         of the Issuer's subsidiaries or any of their properties, including,
         without limitation, the Securities Act of 1933, as amended, (the
         "Act"), the Communications Act of 1934, as amended, the Cable
         Communications Policy Act of 1984, as amended, the Cable Television
         Consumer Protection and Competition Act of 1992, as amended, and the
         Telecommunications Act of 1996 (collectively, the "Cable Acts"), any
         order, rule or regulation of the Federal Communications Commission (the
         "FCC"), or the Order Instituting Cease and Desist Proceedings, Making
         Findings, and Imposing a Cease and Desist Order Pursuant to Section 21C
         of the Securities and Exchange Act of 1934, dated July 27, 2004, issued
         In the Matter of Charter Communications, Inc., except where such
         conflicts, breaches, violations or defaults would not, individually or
         in the aggregate, have a Material Adverse Effect and would not have the
         effect of preventing the Issuer from performing any of its respective
         obligations under the Securities or the Transaction Documents; nor will
         such action result in any violation of the certificate of incorporation
         or bylaws of the Issuer; and no consent, approval, authorization,
         order, registration or qualification of or with any such court or
         governmental agency or body is required, including, without limitation,
         under the Cable Acts or any order, rule or regulation of the FCC, for
         the issue and sale of the Securities or the consummation by the Issuer
         of the transactions contemplated by the Transaction Documents, except
         such consents, approvals, authorizations, registrations or
         qualifications as have been made or except as may be required under
         state or foreign securities or Blue Sky laws in connection with the
         purchase and distribution of the Securities and the Converted Common
         Stock by the Purchasers and the Borrowing of the Borrowed Shares
         pursuant to the Share Lending Agreement and except such as will be made
         in the case of the 144A Registration Rights Agreement, the Borrowed
         Share Registration Rights Agreement or such as may be required by the
         National Association of Securities Dealers, Inc. (the "NASD");
      q. None of the Issuer or any of the Issuer's subsidiaries is (i) in
         violation of its certificate of incorporation, bylaws, certificate of
         formation, limited liability company agreement, partnership agreement
         or other organizational document, as the case may be, (ii) in default
         in the performance or observance of any obligation, agreement, covenant
         or condition contained in any indenture, mortgage, deed of trust, loan
         agreement, lease, license, permit or other agreement or instrument to
         which it is a party or by which it or any of its properties may be
         bound or (iii) in violation of the terms of any franchise agreement, or
         any law, statute, rule or regulation or any judgment, decree or order,
         in any such case, of any court or governmental or regulatory agency or
         other body having jurisdiction over the Issuer, the Parent Companies or
         any of the Issuer's subsidiaries or any of their properties or assets,
         including, without limitation, the Cable Acts or any order, rule or
         regulation of the FCC, except, in the case of clauses (ii) and (iii),
         such as would not, individually or in the aggregate, have a Material
         Adverse Effect;
      r. The statements set forth in the Offering Memorandum under the caption
         "Description of the Notes," insofar as it purports to constitute a
         summary of the terms of the Securities and (i) in the Offering
         Memorandum under the captions "Risk Factors," "Description of the Share
         Lending Agreement," "Description of Certain Indebtedness," and "United
         States Federal Income Considerations;" (ii) in the Annual Report on
         Form 10-K for the Year Ended December 31, 2003, under the captions
         "Item 1. Business," "Item 7. Management's Discussion and Analysis of
         Financial Condition and Results of Operation - Liquidity and Capital
         Resources," "Item 10. Directors and Executive Officers of the
         Registrant," "Item 11. Executive Compensation," "Item 12. Security
         Ownership of Certain Beneficial Owners and Management," and "Item 13.
         Certain Relationships and Related Transactions;" and (iii) in each of
         the Quarterly Report on Form 10-Q for the Quarter Ended March 31, 2004,
         the Quarterly Report on Form
         10-Q for the Quarter Ended June 30, 2004 and the Quarterly Report on
         Form 10-Q for the Quarter Ended September 30, 2004, in each case under
         the caption "Item 2. Liquidity and Capital Resources," insofar as they
         purport to describe the provisions of the laws, documents and
         arrangements referred to therein and to the extent not superceded by
         subsequent disclosure, are accurate in all material respects;
      s. Other than as set forth in the Offering Memorandum, there are no legal
         or governmental proceedings (including, without limitation, by the FCC
         or any franchising authority) pending to which the Issuer or any of the
         Issuer's subsidiaries is a party or of which any property of the Issuer
         or any of the Issuer's subsidiaries is the subject which, if determined
         adversely with respect to the Issuer or any of the Issuer's
         subsidiaries, would, individually or in the aggregate, have a Material
         Adverse Effect; and, to the best knowledge of the Issuer and,except as
         disclosed in the Offering Memorandum, no such proceedings are
         threatened or contemplated by governmental authorities or threatened by
         others;
      t. The Issuer and the Issuer's subsidiaries carries insurance (including,
         without limitation, self-insurance) in such amounts and covering such
         risks as in the reasonable determination of the Issuer is adequate for
         the conduct of its business and the value of its properties;
      u. Except as set forth in the Offering Memorandum, there is no strike,
         labor dispute, slowdown or work stoppage with the employees of any of
         the Issuer or its subsidiaries which is pending or, to the best
         knowledge of the Issuer, threatened which would, individually or in the
         aggregate, have a Material Adverse Effect;
      v. The Securities satisfy the eligibility requirements of Rule 144A(d)(3)
         under the Act;
      w. The Issuer is not and after giving effect to the offering and sale of
         the Securities will not be, an "investment company" or any entity
         "controlled" by an "investment company" as such terms are defined in
         the U.S. Investment Company Act of 1940, as amended (the "Investment
         Company Act");
      x. None of the Issuer or any of its affiliates, nor any person authorized
         to act on their behalf (other than the Purchasers, as to whom the
         Issuer make no representations) has, directly or indirectly, made
         offers or sales of any security, or solicited offers to buy any
         security, under circumstances that would require the registration of
         the Securities, the Converted Common Stock or the Borrowed Common Stock
         under the Act;
      y. None of the Issuer or any of the Issuer's subsidiaries, or any person
         authorized to act on their behalf (other than the Purchasers, as to
         whom the Issuer makes no representation) has offered or sold, the
         Securities by means of any general solicitation or general advertising
         within the meaning of Rule 502(c) under the Act or, with respect to
         Securities sold outside the United States to non-U.S. persons (as
         defined in Rule 902 under the Act), by means of any directed selling
         efforts within the meaning of Rule 902 under the Act with respect to
         the Securities or the Converted Common Stock, the Borrowed Common Stock
         and the Issuer, any affiliate of the Issuer and any person authorized
         to act on its behalf (other than the Purchasers, as to whom the Issuer
         makes no representation) has complied with and will implement the
         offering restriction within the meaning of such Rule 902;

     
     
     aa. Within the preceding six months, none of the Issuer or any other person
     authorized to act on its behalf (other than the Purchasers, as to whom the
     Issuer make no representation) has offered or sold to any person any
     Securities, or any securities of the same or a similar class as the
     Securities, other than Securities offered or sold to the Purchasers
     hereunder. The Issuer will take reasonable precautions designed to ensure
     that any offer or sale, direct or indirect, in the United States or to any
     U.S. person (as defined in Rule 902 under the Act) of any Securities or any
     substantially similar security issued by the Issuer, within six months
     subsequent to the date on which the distribution of the Securities has been
     completed (as notified to the Issuer by Citigroup Global Markets Inc.), is
     made under restrictions and other circumstances reasonably designed not to
     affect the status of the offer and sale of the Securities in the United
     States and to U.S. persons contemplated by this Agreement as transactions
     exempt from the registration provisions of the Act;
     
     
     bb. The consolidated financial statements (including the notes thereto)
     included or incorporated by reference in the Offering Memorandum present
     fairly in all material respects the respective consolidated financial
     positions, results of operations and cash flows of the entities to which
     they relate at the dates and for the periods to which they relate and have
     been prepared in accordance with U.S. generally accepted accounting
     principles ("
     GAAP
     ") applied on a consistent basis (except as otherwise noted therein). The
     selected historical financial data in the Offering Memorandum present
     fairly in all material respects the information shown therein and, except
     with respect to the selected historical financial data for the calendar
     year ended December 31, 1999 (which has not been restated), have been
     prepared and compiled on a basis consistent with the audited financial
     statements included therein;
     
     
     cc. The pro forma financial information included in the Offering Memorandum
     (i) complies as to form in all material respects with the applicable
     requirements of Regulation S-X for Form S-1 promulgated under the Exchange
     Act, and (ii) has been properly computed on the bases described therein;
     the assumptions used in the preparation of the pro forma financial
     information included in the Offering Memorandum are reasonable and the
     adjustments used therein are appropriate to give effect to the transactions
     or circumstances referred to therein;
     
     
     dd. KPMG LLP, who has certified the financial statements included in the
     Offering Memorandum, is a firm of independent public accountants as
     required by the Act and the rules and regulations of the Securities and
     Exchange Commission (the "
     Commission
     ") thereunder, based upon representations by such firm to us;
     
     
     ee. The Issuer and the Issuer's subsidiaries own or possess, or can acquire
     on reasonable terms, adequate licenses, trademarks, service marks, trade
     names and copyrights (collectively, "
     Intellectual Property
     ") necessary to conduct the business now or proposed to be operated by each
     of them as described in the Offering Memorandum, except where the failure
     to own, possess or have the ability to acquire any Intellectual Property
     would not, individually or in the aggregate, have a Material Adverse
     Effect; and none of the Issuer and the Issuer's subsidiaries has received
     any notice of infringement of or conflict with (and none actually knows of
     any such infringement of or conflict with) asserted rights of others with
     respect to any Intellectual Property which, if any such assertion of
     infringement or conflict were sustained would, individually or in the
     aggregate, have a Material Adverse Effect;
     
     
     ff. Except as described in the Offering Memorandum, the Issuer and the
     Issuer's subsidiaries have obtained all consents, approvals, orders,
     certificates, licenses, permits, franchises and other authorizations of and
     from, and have made all declarations and filings with, all governmental and
     regulatory authorities (including, without limitation, the FCC), all
     self-regulatory organizations and all courts and other tribunals legally
     necessary to own, lease, license and use their respective properties and
     assets and to conduct their respective businesses in the manner described
     in the Offering Memorandum, except to the extent that the failure to so
     obtain or file would not, individually or in the aggregate, have a Material
     Adverse Effect;
     
     
     gg. The Issuer and the Issuer's subsidiaries have filed all necessary
     federal, state and foreign income and franchise tax returns required to be
     filed as of the date hereof, except where the failure to so file such
     returns would not, individually or in the aggregate, have a Material
     Adverse Effect, and have paid all taxes shown as due thereon; and there is
     no tax deficiency that has been asserted against the Issuer or any of its
     subsidiaries (other than those which the amount or validity thereof are
     currently being challenged in good faith by appropriate proceedings and
     with respect to which reserves in conformity with GAAP have been provided
     on the books of the relevant entity) that could reasonably be expected to
     result, individually or in the aggregate, in a Material Adverse Effect;
     
     
     hh. The Issuer and the Issuer's subsidiaries maintain a system of internal
     accounting controls sufficient to provide reasonable assurances that (i)
     transactions are executed in accordance with management's general or
     specific authorization; (ii) transactions are recorded as necessary to
     permit preparation of financial statements in conformity with generally
     accepted accounting principles and to maintain accountability for assets;
     (iii) access to assets is permitted only in accordance with management's
     general or specific authorization; and (iv) the recorded accountability for
     assets is compared with the existing assets at reasonable intervals and
     appropriate action is taken with respect to any differences;
     
     
     ii. Except as described in the Offering Memorandum: (i) each of the
     franchises held by, or necessary for any operations of, the Issuer and its
     subsidiaries that are material to the Issuer and its subsidiaries, taken as
     a whole, is in full force and effect, with no material restrictions or
     qualifications; (ii) to the best knowledge of the Issuer, no event has
     occurred which permits, or with notice or lapse of time or both
     .
     would permit, the revocation or non- renewal of any such franchises,
     assuming the filing of timely renewal applications and the timely payment
     of all applicable filing and regulatory fees to the applicable franchising
     authority, or which would be reasonably likely to result, individually or
     in the aggregate, in any other material impairment of the rights of the
     Issuer and the Issuer's subsidiaries in such franchises; and (iii) the
     Issuer has no reason to believe that any franchise that is material to the
     operation of the Issuer and its subsidiaries will not be renewed;
     
     
     jj. Each of the programming agreements entered into by, or necessary for
     any operations of, the Issuer or its subsidiaries that are material to the
     Issuer and its subsidiaries, taken as a whole, is in full force and effect
     (or in any cases where the Issuer or its subsidiaries and any suppliers of
     content are operating in the absence of an agreement, such content
     providers and the Issuer and its subsidiaries provide and receive service
     in accordance with terms that have been agreed to or consistently
     acknowledged or accepted by both parties, including, without limitation,
     situations in which providers or suppliers of content accept regular
     payment for the provision of such content); and to the best knowledge of
     the Issuer, no event has occurred (or with notice of lapse of time or both
     would occur) which would be reasonably likely to result in the early
     termination or non-renewal of any such programming agreements and which
     would, individually or in the aggregate, result in a Material Adverse
     Effect; no amendments or other changes to such programming agreements,
     other than amendments relating to intra-company transfers, extensions of
     termination dates or pricing adjustments, together with other changes that
     are not in the aggregate material, have been made to the copies of the
     programming agreements provided for the review of the Purchasers or their
     representatives;
     
     
     kk. The Issuer and the Issuer's subsidiaries (i) are in compliance with any
     and all applicable foreign, federal, state and local laws and regulations
     relating to the protection of human health and safety, the environment or
     hazardous or toxic substances or wastes, pollutants or contaminants ("
     Environmental Laws
     "), (ii) have received all permits, licenses or other approvals required of
     `them under applicable Environmental Laws to conduct their respective
     businesses and (iii) are in compliance with all terms and conditions of any
     such permit, license or approval, except where such noncompliance with
     Environmental Laws, failure to receive required permits, licenses or other
     approvals or failure to
     .
     comply with the terms and conditions of such permits, licenses or approvals
     would not, individually or in the aggregate, have a Material Adverse
     Effect;
     
     
     ll. Immediately after the consummation of this offering (including after
     giving effect to the execution, delivery and performance of this Agreement
     and the Indenture and the issuance and sale of the Securities), (i) the
     fair market value of the assets of each of Charter Communications Holdings,
     LLC, CCH I, LLC, CCH II, LLC, CCO Holdings, LLC, Charter Communications
     Operating, LLC and the Issuer, each on a consolidated basis with its
     subsidiaries, exceeds and will exceed its liabilities, on a consolidated
     basis with its subsidiaries; (ii) the present fair saleable value of the
     assets of each of Holdings, CCH I, LLC, CCH II, LLC, CCOH and the Issuer,
     each on a consolidated basis with its subsidiaries, exceeds and will exceed
     its liabilities, on a consolidated basis with its subsidiaries; (iii) each
     of Charter Communications Holdings, LLC, CCH I, LLC, CCH II, LLC, CCO
     Holdings, LLC, Charter Communications Operating, LLC and the Issuer, each
     on a consolidated basis with its subsidiaries, is and will be able to pay
     its debts, on a consolidated basis with its subsidiaries, as such debts
     respectively mature or otherwise become absolute or due; and (iv) each of
     Charter Communications Holdings, LLC, CCH I, LLC, CCH II, LLC, CCO
     Holdings, LLC, Charter Communications Operating, LLC and the Issuer, on a
     consolidated basis with its subsidiaries, does not have and will not have
     unreasonably small capital with which to conduct its respective operations;
     
     
     mm. The Issuer maintains a system of disclosure controls and procedures to
     ensure that material information relating to the Issuer, including its
     consolidated subsidiaries, is made known to each of them by others within
     those entities, particularly during the period in which the periodic
     reports are being prepared;
     
     
     nn. There is, and has been, no failure on the part of the Issuer or the
     Issuer's subsidiaries, or any of their directors or officers, in their
     capacities as such, to comply with any provision of the Sarbanes Oxley Act
     of 2002 and the rules and regulations promulgated in connection therewith,
     including, without limitation, Section 402 related to loans and Sections
     302 and 906 related to certifications;
     
     
     oo. The statistical and market-related data included in the Offering
     Memorandum are based on or derived from sources that the Issuer believes to
     be reliable and accurate;
     
     
     pp. Each of the relationships and transactions specified in Item 404 of
     Regulation S-K that would have been required to be described in a Form 10-K
     have been so described in the Offering Memorandum (exclusive of any
     amendment or supplement thereto); and
     
     
     qq. Prior to the date hereof, the Issuer has received and will furnish to
     the Representatives letters, each substantially in the form of Exhibit A
     hereto, duly executed by each executive officer and director of the Issuer
     and addressed to the Representatives; provided however that such letters
     have not been received for Charles Lillis and Robert May.
 2.  Purchase and Sale.
     
      a. Subject to the terms and conditions herein set forth, the Issuer agrees
         to issue and sell to each of the Purchasers, and each of the Purchasers
         agrees, severally and not jointly, to purchase from the Issuer the
         original principal amount of Firm Securities set forth opposite the
         name of such Purchaser in Schedule I hereto, at an aggregate purchase
         price of 96.500% of the original principal amount thereof).
      b. Subject to the terms and conditions and in reliance upon the
         representations and warranties herein set forth, the Issuer hereby
         grants an option to the several Purchasers to purchase, severally and
         not jointly, the Option Securities, solely for the purpose of
         satisfying over-allotments, at the same purchase price as the
         Purchasers shall pay for the Firm Securities, plus accrued interest, if
         any, from November 22, 2004 to the settlement date for the Option
         Securities which settlement date shall be no later than the 12th
         calendar day following the Time of Delivery. The option may be
         exercised in whole or in part (but not more than once) upon written or
         telegraphic notice by the Representatives to the Issuer setting forth
         the original principal amount of Option Securities as to which of the
         several Purchasers are exercising the option and the settlement date
         (such settlement date, the "Option Closing Date"). Delivery of the
         Option Securities, and payment therefor, shall be made as provided in
         Section 4 hereof. The original principal amount of Option Securities to
         be purchased by each Initial Purchaser shall be the same percentage of
         the total original principal amount of Option Securities to be
         purchased by the several Purchasers as such Initial Purchaser is
         purchasing of the Firm Securities, subject to such adjustments as you
         in your absolute discretion shall make to eliminate any fractional
         Securities.

 3.  Representations, Warranties and Covenants of the Purchasers. Upon the
     authorization by you of the release of the Securities, the several
     Purchasers propose to offer the Securities for sale upon the terms and
     conditions set forth in this Agreement and the Offering Memorandum and each
     Purchaser, severally and not jointly, hereby represents and warrants to,
     and agrees with the Issuer that:
      a. It will offer and sell the Securities only to persons who it reasonably
         believes are "qualified institutional buyers" ("QIBs") within the
         meaning of Rule 144A under the Act in transactions meeting the
         requirements of Rule 144A;
      b. It is an institutional "accredited investor" within the meaning of
         Regulation D under the Act; and
      c. It has not offered and will not offer or sell the Securities by any
         form of general solicitation or general advertising, including, without
         limitation, the methods described in Rule 502(c) under the Act.

 4.  Delivery and Payment.
         Delivery of and payment for the Firm Securities and the Option
         Securities (if the option provided for in Section 2(b) hereof shall
         have been exercised on or before the third Business Day prior to the
         Time of Delivery) shall be made at 10:00 A.M., New York City time, on
         November 22, 2004, or at such time on such later date not more than
         three Business Days after the foregoing date as the Representatives
         shall designate, which date and time may be postponed by agreement
         between the Representatives and the Issuer or as provided in Section 9
         hereof (such date and time of delivery and payment for the Securities
         being herein called the "Time of Delivery"). Delivery of the Securities
         shall be made to the Representatives for the respective accounts of the
         several Purchasers against payment by the several Purchasers through
         the Representatives of the purchase price thereof to or upon the order
         of the Issuer by wire transfer payable in same-day funds to the account
         specified by the Issuer. Delivery of the Securities shall be made
         through the facilities of The Depository Trust Company unless the
         Representatives shall otherwise instruct.
         I
         f the option provided for in Section 2(b) hereof is exercised after the
         third Business Day prior to the Time of Delivery, the Issuer will
         deliver the Option Securities (at the expense of the Issuer) to the
         Representatives on the Option Closing Date specified by the
         Representatives (which shall be no earlier than three Business Days
         after exercise of said option) for the respective
         accounts of the several Purchasers, against payment by the several
         Purchasers through the Representatives of the purchase price thereof to
         or upon the order of the Issuer by wire transfer payable in same-day
         funds to the account specified by the Issuer. If settlement for the
         Option Securities occurs after the Time of Delivery, the Issuer will
         deliver to the Representatives on the Option Closing Date, and the
         obligation of the Purchasers to purchase the Option Securities shall be
         conditioned upon receipt of, supplemental opinions, certificates and
         letters confirming as of such date the opinions, certificates and
         letters delivered at the Time of Delivery pursuant to Section 7 hereof.
      a. The documents to be delivered at the Time of Delivery by or on behalf
         of the parties hereto pursuant to Section 7 hereof, including, without
         limitation, the cross-receipt for the Securities and any additional
         documents requested by the Purchasers pursuant to Section 7(m) hereof,
         will be delivered at such time and date at the offices of Weil, Gotshal
         & Manges LLP, 767 Fifth Avenue, New York, New York 10153 or such other
         location as the parties mutually agree (the "Closing Location"), and
         the Securities will be delivered to the Depository Trust Company,
         unless otherwise instructed by the Representatives, all at the Time of
         Delivery. A meeting will be held at the Closing Location at 6 p.m., New
         York City time, on the New York Business Day next preceding the Time of
         Delivery, at which meeting the final drafts of the documents to be
         delivered pursuant to the preceding sentence will be available for
         review by the parties hereto. For the purposes of this Section 4, "New
         York Business Day" shall mean each Monday, Tuesday, Wednesday, Thursday
         and Friday which is not a day on which banking institutions in New York
         are generally authorized or obligated by law or executive order to
         close.

 5.  Agreements. The Issuer agrees with each of the Purchasers:
      a. To prepare the Offering Memorandum in a form approved by you; to make
         no amendment or any supplement to the Offering Memorandum which shall
         not be approved by you promptly after reasonable notice thereof; and to
         furnish you with copies thereof;
      b. Promptly from time to time to take such action as you may reasonably
         request to qualify the Securities for offering and sale under the
         securities laws of such jurisdictions as you may request and to comply
         with such laws so as to permit the continuance of sales and dealings
         therein in such jurisdictions for as long as may be necessary to
         complete the distribution of the Securities; provided that in
         connection therewith the Issuer shall not be required to qualify as a
         foreign corporation or limited liability company, as the case may be,
         or to file a general consent to service of process in any jurisdiction;
      c. To furnish the Purchasers with copies of the Offering Memorandum and
         each amendment or supplement thereto signed by an authorized officer of
         each of the Issuer with the independent accountants' reports in the
         Offering Memorandum, and any amendment or supplement containing
         amendments to the financial statements covered by such reports, signed
         by the accountants, and additional copies thereof in, such quantities
         as you may from time to time reasonably request, and if, at any time
         prior to the expiration of nine months after the date of the Offering
         Memorandum, any event shall have occurred as a result of which the
         Offering Memorandum as then amended or supplemented would include an
         untrue statement of a material fact or omit to state any material fact
         necessary in order to make the statements therein, in the light of the
         circumstances under which they were made when such Offering Memorandum
         is delivered, not misleading, or, if for any other reason it shall be
         necessary or desirable during such same period to amend or supplement
         the Offering Memorandum, to notify you and upon your request to prepare
         and furnish without charge to each Purchaser and to any dealer in
         securities as many copies as you may from time to time reasonably
         request of an amended Offering Memorandum or a supplement to the
         Offering Memorandum which will correct such statement or omission or
         effect such compliance;
      d. Not to be or become, at any time prior to the expiration of two years
         after the Time of Delivery, an open-end investment company, unit
         investment trust, closed-end investment company or face-amount
         certificate company that is or is required to be registered under
         Section 8 of the Investment Company Act;
      e. At any time when the Issuer is not subject to or in compliance with
         Section 13 or 15(d) of the Exchange Act, for the benefit of holders
         from time to time of Securities or Converted Common Stock, to furnish
         at the Issuer's expense, upon request, to holders of Securities or
         Converted Common Stock and prospective purchasers of such securities
         information (the "Additional Issuer Information") satisfying the
         requirements of subsection (d)(4)(i) of Rule 144A under the Act;
      f. If such documents are not then available on the Commission's EDGAR
         Database, to furnish or make electronically available to the holders of
         the Securities or Converted Common Stock as soon as practicable after
         the end of each fiscal year an annual report (including a balance sheet
         and statements of income, members' or stockholders' equity and cash
         flows of the Issuer and its consolidated subsidiaries certified by
         independent public accountants), and, as soon as practicable after the
         end of each of the first three quarters of each fiscal year (beginning
         with the fiscal quarter ending after the date of the Offering
         Memorandum), to make electronically available to holders of the
         Securities, or the Converted Common Stock, consolidated summary
         financial information of the Issuer and its subsidiaries for such
         quarter in reasonable detail;
      g. If such documents are not then available on the Commission's EDGAR
         Database, during a period of three years from the date of the Offering
         Memorandum, to furnish or make electronically available to you, copies
         of all reports or other communications (financial or other) furnished
         to holders of ownership interests of the Issuer, and to furnish or make
         electronically available to you, as soon as they are available, of any
         reports and financial statements furnished to or filed with the
         Commission or any securities exchange on which the Securities, the
         Common Stock, or any class of securities of the Issuer is listed;
      h. During the period of two years after the Time of Delivery, the Issuer
         will not, and will not permit any of its "affiliates" (as defined in
         Rule 144 under the Act) to, resell any of the Securities, or Converted
         Common Stock, which constitute "restricted securities" under Rule 144
         that have been reacquired by any of them;
      i. To use the net proceeds received from the sale of the Securities
         pursuant to this Agreement in the manner specified in the Offering
         Memorandum under the caption "Use of Proceeds";
      j. To issue, no later than the close of business on the business day
         following the Time of Delivery, an Irrevocable Notice of Redemption,
         pursuant to the Indenture governing the 5.75% Convertible Senior Notes
         due 2005, calling for redemption all notes outstanding under such
         Indenture;
      k. None of the Issuer or any of its affiliates, nor any person authorized
         to act on its behalf (other than the Purchasers, as to whom the Issuer
         takes no responsibility), will engage in any form of general
         solicitation or general advertising (within the meaning of Regulation
         D) in connection with any offer or sale of the Securities in the United
         States;
      l. None of the Issuer or any of its affiliates, nor any person authorized
         to act on its behalf (other than the Purchasers, as to whom the Issuer
         takes no responsibility) will, directly or indirectly, make offers or
         sales of any security, or solicit offers to buy any security, under
         circumstances that would require the registration of the Securities,
         the Converted Common Stock or the Borrowed Common Stock under the Act,
         except pursuant to the 144A Registration Rights Agreement or the
         Borrowed Stock Registration Rights Agreement, as applicable;
      m. Except as otherwise permitted by Regulation M under the Exchange Act,
         none of the Issuer or any of its affiliates will take, directly or
         indirectly, any action designed to or which has constituted or which
         would reasonably be expected to cause or result, under the Exchange Act
         or otherwise, in stabilization or manipulation of the price of any
         security of the Issuer to facilitate the sale or resale of the
         Securities;
         The Issuer will reserve and keep available at all times, free of
         preemptive rights, the full number of shares of Common Stock issuable
         upon conversion of the Securities; The Issuer will reserve and keep
         available at all times, free of preemptive rights, the full number of
         shares of Borrowed Common Stock issuable pursuant to the Share Lending
         Agreement; The Issuer will not and will not permit any of its
         affiliates or anyone authorized to act on behalf of the Issuer or their
         affiliates, for a period of 90 days following the date hereof, without
         the prior written consent of Citigroup Global Markets Inc., directly or
         indirectly, offer, sell, contract to sell, pledge, otherwise dispose
         of, enter into any transaction which is designed to, or might
         reasonably be expected to, result in the disposition (whether by actual
         disposition or effective economic disposition due to cash settlement or
         otherwise) by the Issuer or any Affiliate of the Issuer or any person
         in privity with the Issuer or any Affiliate of the Issuer of, file (or
         participate in the filing of) a registration statement with the
         Commission in respect of, or establish or increase a put equivalent
         position or liquidate or decrease a call equivalent position within the
         meaning of Section 16 of the Exchange Act in respect of, any shares of
         capital stock of the Issuer or any securities convertible into, or
         exercisable or exchangeable for, shares of capital stock of the Issuer
         (other than the Securities), or publicly announce an intention to
         effect any such transaction; provided, however, that the Issuer may (i)
         issue and loan Common Stock pursuant to the Share Lending Agreement,
         (ii) may issue and sell Common Stock pursuant to any employee stock
         option plan, stock ownership plan or dividend reinvestment plan of the
         Issuer described in the Offering Memorandum and in effect as of the
         date hereof, (iii) may issue Common Stock issuable upon the conversion
         of the Securities or the conversion of any other securities or the
         exercise of warrants outstanding as of the date hereof and described in
         the Offering Memorandum, (iv) may issue securities to officers,
         directors and employees under existing incentive plans approved by the
         Board of Directors of the Issuer or to consultants or other service
         providers as approved by the Board of Directors of the Issuer, (v) may
         issue securities in exchange for securities of the Issuer or its
         subsidiaries outstanding on the date hereof, (vi) may issue stock
         pursuant to agreements existing on the date hereof (but only to the
         extent such agreements have been previously disclosed in the Issuer's
         filings pursuant to the Act or the Exchange Act, and (vii) may issue
         securities in settlement of any bona fide claim, including, without
         limitation, the securities to be issued in connection with the
         litigation described in the Issuer's Quarterly Report on Form 10-Q for
         the period ended September 30, 2004 (including the issuance of
         securities to the Issuer's insurance carrier).
      n. The Issuer will use its best efforts prior to the Time of Delivery to
         cause the Securities to be eligible for the PORTAL trading system of
         the NASD.

 6.  Agreement to Pay Certain Fees. The Issuer covenants and agrees with the
     several Purchasers that the Issuer will pay or cause to be paid the
     following: (i) the fees, disbursements and expenses of the Issuer's counsel
     and accountants in connection with the issue of the Securities and the
     issuance of the Converted Common Stock and all other expenses in connection
     with the preparation, printing and filing of the Offering Memorandum and
     any amendments and supplements thereto and the mailing and delivering of
     copies thereof to the Purchasers and dealers; (ii) the cost of printing or
     producing any Agreement among Purchasers, the Transaction Documents, the
     Securities, the Blue Sky and Legal Investment Memoranda, closing documents
     (including, without limitation, any compilations thereof) and any other
     documents in connection with the offering, purchase, sale and delivery of
     the Securities; (iii) all expenses in connection with the qualification of
     the Securities for offering and sale under state securities laws as
     provided in Section 5(b) hereof, including, without limitation, the fees
     and disbursements of counsel for the Purchasers in connection with such
     qualification and in connection with the Blue Sky and Legal Investment
     surveys; (iv) any fees charged by securities rating services for rating the
     Securities; (v) the cost of preparing the Securities; (vi) the fees and
     expenses of the Trustee and any agent of the Trustee and the fees and
     disbursements of counsel for the Trustee in connection with the Indenture
     and the Securities; (vii) any cost incurred in connection with the
     designation of the Securities for trading in PORTAL; and (viii) all other
     costs and expenses incident to the performance of its obligations hereunder
     which are not otherwise specifically provided for in this Section. It is
     understood, however, that, except as provided in this Section 6 and
     Sections 9 and 12 hereof; the Purchasers will pay all their own costs and
     expenses, including, without limitation, the fees of their counsel,
     transfer taxes on resale of any of the Securities by them, and any
     advertising expenses connected with any offers they may make.
 7.  Conditions to the Obligations of the Purchasers. The obligations of the
     Purchasers to purchase the Firm Securities and the Option Securities shall
     be subject, in their discretion, to the condition that all representations
     and warranties and other statements of the Issuer herein are, at and as of
     the date hereof and the Time of Delivery, true and correct, the condition
     that the Issuer shall have performed all their obligations hereunder
     theretofore to be performed, and the following additional conditions shall
     have been satisfied on or prior to the Closing Date:
      a. The Purchasers shall have received from Weil, Gotshal & Manges LLP,
         counsel for the Purchasers, such opinion or opinions, dated the Time of
         Delivery and addressed to the Purchasers, with respect to the issuance
         and sale of the Securities, the Transaction Documents, the Offering
         Memorandum (as amended or supplemented at the Time of Delivery) and
         other related matters as the Purchasers may reasonably require, and the
         Issuer shall have furnished to such counsel such documents as they
         request for the purpose of enabling them to pass upon such matters.
      b. The Purchasers shall have received from Davis Polk & Wardwell LLP,
         special counsel for the Purchasers, such opinion or opinions, dated the
         Time of Delivery and addressed to the Purchasers, with respect to the
         issuance and sale of the Securities, the Transaction Documents, the
         Offering Memorandum (as amended or supplemented at the Time of
         Delivery) and other related matters as the Purchasers may reasonably
         require, and the Issuer shall have furnished to such counsel such
         documents as they request for the purpose of enabling them to pass upon
         such matters.
      c. Irell & Manella LLP, counsel for the Issuer, shall have furnished to
         you their written opinions, dated the Time of Delivery, substantially
         in the forms of Annex I.
      d. Cole, Raywid & Braverman, L.L.P., special regulatory counsel to the
         Issuer, shall have furnished to you their written opinion, dated the
         Time of Delivery, in form and substance reasonably satisfactory to you,
         to the effect that:
          i.   The issue and sale of the Securities and the compliance by the
               Issuer with all the provisions of the Securities and the
               Transaction Documents and the consummation of the transactions
               herein and therein contemplated do not and will not contravene
               the Cable Acts or any order, rule or regulation of the FCC to
               which the Issuer or any of their Parent Companies or subsidiaries
               or any of their property is subject; however, to the extent that
               any document purports to grant a security interest in licenses
               issued by the FCC, the FCC has taken the position that security
               interests in FCC licenses are not valid. To the extent that any
               party seeks to exercise control of an FCC license in the event of
               a default or for any other reason, it may be necessary to obtain
               prior FCC consent;
          ii.  To the best of such counsel's knowledge, no consent, approval,
               authorization or order of, or registration, qualification or
               filing with the FCC is required under the Cable Acts or any
               order, rule or regulation of the FCC in connection with the issue
               and sale of the Securities and the compliance by the Issuer with
               all the provisions of the Securities, the Indenture, the Security
               Documents and this Agreement and the consummation of the
               transactions herein and therein contemplated; however, to the
               extent that any document purports to grant a security interest in
               licenses issued by the FCC, the FCC has taken the position that
               security interests in FCC licenses are not valid; to the extent
               that any party seeks to exercise control of an FCC license in the
               event of a default or for any other reason, it may be necessary
               to obtain prior FCC consent;
          iii. The statements set forth in the Offering Memorandum under the
               caption "Risk Factors" under the subheading "Risks relating to
               regulatory and legislative matters," insofar as they constitute
               summaries of laws referred to therein, concerning the Cable Acts
               and the published rules, regulations and policies promulgated by
               the FCC thereunder, fairly summarize the matters described
               therein;
          iv.  To such counsel's knowledge based solely upon its review of
               publicly available records of the FCC and operational information
               provided by the Issuer's and their Parent Companies and
               subsidiaries' management, the Issuer and its subsidiaries hold
               all FCC licenses for cable antenna relay services necessary to
               conduct the business of the Issuer and its subsidiaries as
               currently conducted, except to the extent the failure to hold
               such FCC licenses would not, individually or in the aggregate, be
               reasonably expected to have a Material Adverse Effect; and
          v.   Except as disclosed in the Offering Memorandum and except with
               respect to rate regulation matters, and general rulemakings and
               similar matters relating generally to the cable television,
               industry, to such counsel's knowledge, based solely upon its
               review of the publicly available records of the FCC and upon
               inquiry of the Issuer's and its subsidiaries' management, during
               the time the cable systems of the Issuer and its subsidiaries
               have been owned by the Issuer and its subsidiaries (A) there has
               been no adverse FCC judgment, order or decree issued by the FCC
               relating to the ongoing operations of any of the Issuer or one of
               its subsidiaries that has had or could reasonably be expected to
               have a Material Adverse Effect; and (B) there are no actions,
               suits, proceedings, inquiries or investigations by or before the
               FCC pending or threatened in writing against or specifically
               affecting the Issuer or any of its Parent Companies or
               subsidiaries or any cable system of the Issuer or any of its
               subsidiaries which could, individually or in the aggregate, be
               reasonably expected to result in a Material Adverse Effect;
     
      e. Curtis Shaw, Esq., General Counsel of the Issuer, shall have furnished
         to you his written opinion, dated as of the Time of Delivery, in form
         and substance satisfactory to you, to the effect that:
          i.   Each subsidiary of the Issuer listed on a schedule attached to
               such counsel's opinion (the "Charter Subsidiaries") has been duly
               incorporated or formed, as the case may be, and is validly
               existing as a corporation, limited liability company or
               partnership, as the case may be, in good standing under the laws
               of its jurisdiction of incorporation or formation; and all the
               issued shares of capital stock, limited liability company
               interests or partnership interests, as the case may be, of each
               Charter Subsidiary are set forth on the books and records of the
               Issuer and, except for those Charter Subsidiaries that are
               general partners, assuming receipt of requisite consideration
               therefor, are fully paid and nonassessable (in the case of
               corporate entities) and not subject to additional capital
               contributions (in the case of limited liability company entities
               and limited partnerships); and, except as otherwise set forth in
               the Offering Memorandum, and except for liens not prohibited
               under the credit agreements listed on such schedule, all
               outstanding shares of capital stock of each of the Charter
               Subsidiaries are owned by the Issuer, either directly or
               indirectly or through wholly-owned subsidiaries free and clear of
               any perfected security interest and, to the knowledge of such
               counsel, after due inquiry, any other security interest, claim,
               lien or encumbrance;
          ii.  Each of the Issuer and the Charter Subsidiaries has been duly
               qualified as a foreign corporation, partnership or limited
               liability company, as the case may be, for the transaction of
               business and is in good standing under the laws of each
               jurisdiction set forth in a schedule to such counsel's opinion;
          iii. To the best of such counsel's knowledge and other than as set
               forth in the Offering Memorandum, there are no legal or
               governmental proceedings pending to which the Issuer, or any of
               the Issuer's subsidiaries is party or of which any property of
               the Issuer or any of the Issuer's subsidiaries is the subject, of
               a character required to be disclosed in a registration statement
               on Form S-1, which is not disclosed in the Offering Memorandum,
               except for such proceedings which are not likely to have,
               individually or in the aggregate, a Material Adverse Effect; and,
               to the best of such counsel's knowledge and other than as set
               forth in the Offering Memorandum, no such proceedings are overtly
               threatened by governmental authorities or by others; and
          iv.  The issue and sale of the Securities and the compliance by the
               Issuer with all the provisions of the Securities and the
               Transaction Documents and the consummation of the transactions
               therein contemplated will not result in a violation of the
               provisions of the certificate of incorporation or by-laws, or
               certificate of formation or limited liability company agreement
               or partnership agreement, as the case may be, of any of the
               Charter Subsidiaries;
     
      f. On the date of the Offering Memorandum and also at the Time of
         Delivery, KPMG LLP shall have furnished to you a letter or letters,
         dated the respective dates of delivery thereof, in form and substance
         satisfactory to you;
      g. None of the Issuer or any of the Issuer's subsidiaries shall have
         sustained since the date of the latest audited financial statements
         included in the Offering Memorandum any loss or interference with its
         business from fire, explosion, flood or other calamity, whether or not
         covered by insurance, or from any court or governmental action, order
         or decree, otherwise than as set forth or contemplated in the Offering
         Memorandum, and (ii) since the respective dates as of which information
         is given in the Offering Memorandum (for clarification purposes, this
         excludes any amendment or supplement to the Offering Memorandum on or
         after the date of this Agreement) there shall not have been any change
         in the capital stock, limited liability company interests, partnership
         interests or long-term debt of the Issuer or any of its subsidiaries or
         any change, or any development involving a prospective change, in or
         affecting the general affairs, management, financial position,
         stockholders' or members' equity, or results of operations of the
         Issuer and its subsidiaries, otherwise than as set forth or
         contemplated in the Offering Memorandum, the effect of which, in any
         such case described in clause (i) or (ii), is in the judgment of the
         Purchasers so material and adverse as to make it impracticable or
         inadvisable to proceed with the offering or the delivery of the
         Securities on the terms and in the manner contemplated in this
         Agreement and in the Offering Memorandum;
      h. Subsequent to the execution and delivery of this Agreement, (i) no
         downgrading shall have occurred in the rating accorded the Securities
         or any other debt securities or preferred stock issued or guaranteed by
         the Issuer by any "nationally recognized statistical rating
         organization," as such term is defined by the Commission for purposes
         of Rule 436(g)(2) under the Act; and (ii) no such organization shall
         have publicly announced that it has under surveillance or review, or
         has changed its outlook with respect to, its rating of the Securities
         or of any other debt securities or preferred stock issued or guaranteed
         by the Issuer (other than an announcement with positive implications of
         a possible upgrading);
      i. On or after the date hereof there shall not have occurred any of the
         following: (i) a suspension or material limitation in trading in
         securities generally on the New York Stock Exchange or on the Nasdaq
         National Market; (ii) a suspension or material limitation in trading in
         the Common Stock on the Nasdaq National Market, (iii) a general
         moratorium on commercial banking activities declared by either Federal
         or New York State authorities; or (iv) the outbreak or escalation of
         hostilities or the declaration of a national emergency or war or the
         occurrence of any other calamity or crisis, if the effect of any such
         event specified in this clause (iv) in the judgment of the Purchasers
         makes it impracticable or inadvisable to proceed with the offering;
         sale or the delivery of the Securities on the terms and in the manner
         contemplated in the Offering Memorandum;
      j. The Securities shall have been designated for trading on PORTAL;
      k. The Issuer shall have applied for the listing of the Converted Common
         Stock on the Nasdaq National Market;
      l. The Issuer shall have applied for the listing of the Borrowed Common
         Stock initially issuable pursuant to the Share Lending Agreement on the
         Nasdaq National Market;
      m. The Issuer shall have furnished or caused to be furnished to you at the
         Time of Delivery certificates of officers of each Issuer satisfactory
         to you as to the accuracy of the representations and warranties of the
         Issuer herein at and as of such Time of Delivery, as to the performance
         by the Issuer of all their obligations hereunder to be performed at or
         prior to such Time of Delivery, as to the matters set forth in
         subsections (g) and (h) of this Section 7 and as to such other matters
         as you may reasonably request; and
      n. The Issuer shall have executed each of the Transaction Documents.

 8.  Indemnification and Contribution.
      a. Indemnification of the Purchasers. The Issuer agrees to indemnify and
         hold harmless each Purchaser, its affiliates, directors and officers
         and each person, if any, who controls such Purchaser within the meaning
         of Section 15 of the Act or Section 20 of the Exchange Act, from and
         against any and all losses, claims, damages and liabilities (including,
         without limitation, reasonable legal fees and other expenses incurred
         in connection with any suit, action or proceeding or any claim
         asserted, as such fees and expenses are incurred), joint or several,
         that arise out of, or are based upon, any untrue statement or alleged
         untrue statement of a material fact contained or incorporated by
         reference in the Offering Memorandum (or any amendment or supplement
         thereto) or any omission or alleged omission to state therein a
         material fact necessary in order to make the statements therein, in the
         light of the circumstances under which they were made, not misleading,
         except insofar as such losses, claims, damages or liabilities arise out
         of, or are based upon, any untrue statement or omission or alleged
         untrue statement or omission made in reliance upon and in conformity
         with any information relating to any Purchaser furnished to the Issuer
         in writing by such Purchaser through Citigroup Global Markets Inc.
         expressly for use therein.
      b. Indemnification of the Issuer. Each Purchaser agrees, severally and not
         jointly, to indemnify and hold harmless the Issuer, its affiliates,
         officers, directors, employees, members, managers and agents, and each
         person, if any, who controls the Issuer within the meaning of Section
         15 of the Act or Section 20 of the Exchange Act to the same extent as
         the indemnity set forth in paragraph (a) above, but only with respect
         to any losses, claims, damages or liabilities that arise out of, or are
         based upon, any untrue statement or omission or alleged untrue
         statement or omission made in reliance upon and in conformity with any
         information relating to such Purchaser furnished to the Issuer in
         writing by such Purchaser through Citigroup Global Markets Inc.
         expressly for use in the Offering Memorandum (or any amendment or
         supplement thereto), it being understood and agreed that the only such
         information consists of the following: the statements set forth in the
         last paragraph of the cover page regarding the delivery of the
         Securities, and under the heading "Plan of Distribution," the eleventh
         paragraph related to over-allotment, covering and stabilization
         transactions.
      c. Notice and Procedures. If any suit, action, proceeding (including any
         governmental or regulatory investigation), claim or demand shall be
         brought or asserted against any person in respect of which
         indemnification may be sought pursuant to either paragraph (a) or (b)
         above, such person (the "Indemnified Person") shall promptly notify the
         person against whom such indemnification may be sought (the
         "Indemnifying Person") in writing; provided that the failure to notify
         the Indemnifying Person shall not relieve it from any liability that it
         may have under this Section 8 except to the extent that it has been
         materially prejudiced (through the forfeiture of substantive rights or
         defenses) by such failure; and provided, further, that the failure to
         notify the Indemnifying Person shall not relieve it from any liability
         that it may have to an Indemnified Person otherwise than under this
         Section 8. If any such proceeding shall be brought or asserted against
         an Indemnified Person and it shall have notified the Indemnifying
         Person thereof, the Indemnifying Person shall retain counsel reasonably
         satisfactory to the Indemnified Person to represent the Indemnified
         Person and any others entitled to indemnification pursuant to this
         Section 8 that the Indemnifying Person may designate in such proceeding
         and shall pay the reasonable fees and expenses of such counsel related
         to such proceeding, as incurred. In any such proceeding, any
         Indemnified Person shall have the right to retain its own counsel, but
         the fees and expenses of such counsel shall be at the expense of such
         Indemnified Person unless (i) the Indemnifying Person and the
         Indemnified Person shall have mutually agreed to the contrary; (ii) the
         Indemnifying Person has failed within a reasonable time to retain
         counsel reasonably satisfactory to the Indemnified Person; (iii) the
         Indemnified Person shall have reasonably concluded that there may be
         legal defenses available to it which if raised in a proceeding
         involving both parties would be inappropriate under applicable legal or
         ethical standards due to actual or potential differing interests
         between it and the Indemnifying Person; or (iv) the named parties in
         any such proceeding (including any impleaded parties) include both the
         Indemnifying Person and the Indemnified Person and representation of
         both parties by the same counsel would be inappropriate under
         applicable legal or ethical standards due to actual or potential
         differing interests between them. It is understood and agreed that the
         Indemnifying Person shall not, in connection with any proceeding or
         related proceeding in the same jurisdiction, be liable for the fees and
         expenses of more than one separate firm (in addition to any local
         counsel) for all Indemnified Persons, and that all such reasonable fees
         and expenses shall be reimbursed as they are incurred. Any such
         separate firm for any Purchaser, its affiliates, directors and officers
         and any control persons of such Purchaser shall be designated in
         writing by Citigroup Global Markets Inc. and any such separate firm for
         the Issuer and any control persons of the Issuer shall be designated in
         writing by the Issuer. The Indemnifying Person shall not be liable for
         any settlement of any proceeding effected without its written consent,
         but if settled with such consent or if there be a final judgment for
         the plaintiff, not subject to further appeal, the Indemnifying Person
         agrees to indemnify each Indemnified Person from and against any loss
         or liability provided for in such settlement or judgment. No
         Indemnifying Person shall, without the written consent of the
         Indemnified Person (which shall not be unreasonably withheld), effect
         any settlement of any pending or threatened proceeding in respect of
         which any Indemnified Person is or could have been a party and
         indemnification could have been sought hereunder by such Indemnified
         Person, unless such settlement (x) includes an unconditional release of
         such Indemnified Person, in form and substance reasonably satisfactory
         to such Indemnified Person, from all liability on claims that are the
         subject matter of such proceeding and (y) does not include any
         statement as to or any admission of fault, culpability or a failure to
         act by or on behalf of such Indemnified Person.
      d. Contribution. If the indemnification provided for in paragraphs (a) and
         (b) above is unavailable to an Indemnified Person or insufficient in
         respect of any losses, claims, damages or liabilities referred to
         therein, then each Indemnifying Person under such paragraph, in lieu of
         indemnifying such Indemnified Person thereunder, shall contribute to
         the amount paid or payable by such Indemnified Person as a result of
         such losses, claims, damages or liabilities (i) in such proportion as
         is appropriate to reflect the relative benefits received by the Issuer
         on the one hand and the Purchasers on the other from the offering of
         the Securities or (ii) if the allocation provided by clause (i) is not
         permitted by applicable law, in such proportion as is appropriate to
         reflect not only the relative benefits referred to in clause (i) but
         also the relative fault of the Issuer on the one hand and the
         Purchasers on the other in connection with the statements or omissions
         that resulted in such losses, claims, damages or liabilities, as well
         as any other relevant equitable considerations. The relative benefits
         received by the Issuer on the one hand and the Purchasers on the other
         shall be deemed to be in the same respective proportions as the net
         proceeds (before deducting expenses) received by the Issuer from the
         sale of the Securities and the total discounts and commissions received
         by the Purchasers in connection therewith, as provided in this
         Agreement, bear to the aggregate offering price of the Securities. The
         relative fault of the Issuer on the one hand and the Purchasers on the
         other shall be determined by reference to, among other things, whether
         the untrue or alleged untrue statement of a material fact or the
         omission or alleged omission to state a material fact relates to
         information supplied by the Issuer or by the Purchasers and the
         parties' relative intent, knowledge, access to information and
         opportunity to correct or prevent such statement or omission.
      e. Limitation on Liability. The Issuer and the Purchasers agree that it
         would not be just and equitable if contribution pursuant to this
         Section 8 were determined by pro rata allocation (even if the
         Purchasers were treated as one entity for such purpose) or by any other
         method of allocation that does not take account of the equitable
         considerations referred to in paragraph (d) above. The amount paid or
         payable by an Indemnified Person as a result of the losses, claims,
         damages and liabilities referred to in paragraph (d) above shall be
         deemed to include, subject to the limitations set forth above, any
         legal or other expenses incurred by such Indemnified Person in
         connection with any such action or claim. Notwithstanding the
         provisions of this Section 8, in no event shall a Purchaser be required
         to contribute any amount in excess of the amount by which the total
         discounts and commissions received by such Purchaser with respect to
         the offering of the Securities exceeds the amount of any damages that
         such Purchaser has otherwise been required to pay by reason of such
         untrue or alleged untrue statement or omission or alleged omission. No
         person guilty of fraudulent misrepresentation (within the meaning of
         Section 11(f) of the Act) shall be entitled to contribution from any
         person who was not guilty of such fraudulent misrepresentation. The
         Purchasers' obligations to contribute pursuant to this Section 8 are
         several in proportion to their respective purchase obligations
         hereunder and not joint.
      f. Non-Exclusive Remedies. The remedies provided for in this Section 8 are
         not exclusive and shall not limit any rights or remedies that may
         otherwise be available to any Indemnified Person at law or in equity.

 9.  Default by a Purchaser.
      a. If any Purchaser shall default in its obligation to purchase the
         Securities which it has agreed to purchase hereunder, you may in your
         discretion arrange for you or another party or other parties to
         purchase such Securities on the terms contained herein. If within
         thirty-six hours after such default by any Purchaser you do not arrange
         for the purchase of such Securities, then the Issuer shall be entitled
         to a further period of thirty-six hours within which to procure another
         party or other parties satisfactory to you to purchase such Securities
         on such terms. In the event that, within the respective prescribed
         periods, you notify the Issuer. that you have so arranged for the
         purchase of such Securities, or the Issuer notify you that they have so
         arranged for the purchase of such Securities, you or the Issuer shall
         have the right to postpone the Time of Delivery for a period of not
         more than seven days, in order to effect whatever changes may thereby
         be made necessary in the Offering Memorandum, or in any other documents
         or arrangements, and the Issuer agree to prepare promptly any
         amendments to the Offering Memorandum which in your opinion may thereby
         be made necessary. The term "Purchaser" as used in this Agreement shall
         include any person substituted under this Section with like effect as
         if such person had originally been a party to this Agreement with
         respect to such Securities.
      b. If, after giving effect to any arrangements for the purchase of the
         Securities of a defaulting Purchaser or Purchasers by you and the
         Issuer as provided in subsection (a) above, the aggregate original
         principal amount of such Securities which remains unpurchased does not
         exceed one-tenth of the aggregate original principal amount of all the
         Securities, then the Issuer shall have the right to require each
         non-defaulting Purchaser to purchase the original principal amount of
         Securities which such Purchaser agreed to purchase hereunder and, in
         addition, to require each non-defaulting Purchaser to purchase its pro
         rata share (based on the original principal amount of Securities which
         such Purchaser agreed to purchase hereunder) of the Securities of such
         defaulting Purchaser or Purchasers for which such arrangements have not
         been made; but nothing herein shall relieve a defaulting Purchaser from
         liability for its default.
      c. If, after giving effect to any arrangements for the purchase of the
         Securities of a defaulting Purchaser or Purchasers by you and the
         Issuer as provided in subsection (a) above, the aggregate original
         principal amount of Securities which remains unpurchased exceeds
         one-tenth of the aggregate original principal amount of all the
         Securities, or if the Issuer shall not exercise the right described in
         subsection (b) above to require non-defaulting Purchasers to purchase
         Securities of a defaulting Purchaser or Purchasers, then this Agreement
         shall thereupon terminate, without liability on the part of any
         non-defaulting Purchaser or the Issuer, except for the expenses to be
         borne by the Issuer and the Purchasers as provided in Section 6 hereof
         and the indemnity and contribution agreements in Section 8 hereof; but
         nothing herein shall relieve a defaulting Purchaser from liability for
         its default.

 10. Representations and Indemnities to Survive. The respective indemnities,
     agreements, representations, warranties and other statements of the Issuer
     and the several Purchasers, as set forth in this Agreement or made by or on
     behalf of them, respectively, pursuant to this Agreement, shall remain in
     full force and effect, regardless of any investigation (or any statement as
     to the results thereof) made by or on behalf of any Purchaser or any
     controlling person of any Purchaser, or the Issuer, or any officer or
     director or controlling person of the Issuer, and shall survive delivery of
     and payment for the Securities.
 11. Termination. If this Agreement shall be terminated pursuant to Section 9
     hereof, the Issuer shall not then be under any liability to any Purchaser
     except as provided in Sections 6 and 8 hereof; but, if for any other reason
     other than a termination pursuant to clauses (i), (iii) or (iv) of Section
     7(i), the Securities are not delivered by or on behalf of the Issuer as
     provided herein, the Issuer will reimburse the Purchasers through you for
     all out-of-pocket expenses approved in writing by you, including, fees and
     disbursements of counsel, reasonably incurred by the Purchasers in making
     preparations for the purchase, sale and delivery of the Securities, but the
     Issuer shall then be under no further liability to any Purchaser except as
     provided in Sections 6 and 8 hereof.
 12. Reliance and Notices. In all dealings hereunder, you shall act on behalf of
     each of the Purchasers, and the parties hereto shall be entitled to act and
     rely upon any statement, request, notice or agreement on behalf of any
     Purchaser made or given by you jointly or by Citigroup Global Markets Inc.
     on behalf of you as Purchasers.

     All statements, requests, notices and agreements hereunder shall be in
     writing, and if to the Purchasers (or any of them) shall be delivered or
     sent by mail, telex or facsimile transmission to you as Purchasers (or a
     Purchaser) to Citigroup Global Markets Inc., Attn: General Counsel, 388
     Greenwich, New York, New York 10013 (fax: (212) 816-7912), and if to the
     Issuer shall be delivered or sent by mail, telex or facsimile transmission
     to the address of the Issuer set forth in the Offering Memorandum,
     Attention: Secretary. Any such statements, requests, notices or agreements
     shall take effect upon receipt thereof.

 13. Successors. This Agreement shall be binding upon, and inure solely to the
     benefit of, the Purchasers, the Issuer, and, to the extent provided in
     Sections 9 and 11 hereof, the officers and directors of the Issuer and the
     Purchasers and each person who controls the Issuer or any Purchaser, and
     their respective heirs, executors, administrators, successors and assigns,
     and no other person shall acquire or have any right under or by virtue of
     this Agreement. No purchaser of any of the Securities from any Purchaser
     shall be deemed a successor or assign by reason merely of such purchase.
 14. Timeliness. Time shall be of the essence in this Agreement.
 15. Applicable Law. This Agreement shall be governed by and construed in.
     accordance with the laws of the State of New York.
 16. Counterparts. This Agreement may be executed by any one or more of the
     parties hereto in any number of counterparts, each of which shall be deemed
     to be an original, but all such respective counterparts shall together
     constitute one and the same instrument.




--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers and the Issuer. It
is understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Issuer for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.

Very truly yours,

CHARTER COMMUNICATIONS, INC.

By: /s/ Derek Chang
Name: Derek Chang
Title: Executive Vice President




--------------------------------------------------------------------------------






Accepted as of the date hereof

CITIGROUP GLOBAL MARKETS INC.
MORGAN STANLEY & CO. INCORPORATED


Acting severally on behalf of themselves and the
several Purchasers named in Schedule I hereto.

By: Citigroup Global Markets Inc.

By: /s/ Dan L. Richards
Name: Dan L. Richards
Title: Managing Director

By: Morgan Stanley & Co. Incorporated

By: /s/ W. L. Blais
Name: W. L. Blais
Title: Managing Director





--------------------------------------------------------------------------------




EXHIBIT A

Charter Communications, Inc.
Convertible Senior Notes due 2009

November , 2004

Citigroup Global Markets Inc.
Morgan Stanley & Co. Incorporated
As Representative of the several Initial Purchasers,
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013

Ladies and Gentlemen:

This letter is being delivered to you in connection with the proposed Purchase
Agreement (the "Purchase Agreement"), between Charter Communications, Inc., a
Delaware corporation (the "Company"), and you as representative of a group of
Initial Purchasers named therein, relating to an offering of 5.875% Convertible
Senior Notes due 2009, (the "Notes"), of the Company.

In order to induce you and the other Initial Purchasers to enter into the
Purchase Agreement, the undersigned will not, without the prior written consent
of Citigroup Global Markets Inc., offer, sell, contract to sell, pledge or
otherwise dispose of, (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any affiliate of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Securities and Exchange Commission in respect
of, or establish or increase a put equivalent position or liquidate or decrease
a call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder with respect to, any
shares of capital stock of the Company or any securities convertible into, or
exercisable or exchangeable for such capital stock, or publicly announce an
intention to effect any such transaction, for a period of 90 days after the date
of the Purchase Agreement.

Notwithstanding the foregoing, the undersigned may transfer any securities if
the transfer is (a) by gift, will or intestacy; (b) to a member or members of
his or her immediate family or to a trust the beneficiaries of which are
exclusively the undersigned and/or a member or members of his or her immediate
family (for purposes of this paragraph, "immediate family" shall mean a spouse,
lineal descendant, father, mother, brother or sister, niece, nephew,
mother-in-law, father-in-law, sister-in-law or brother-in-law of the transferor,
in each case whether by birth or adoption and including stepchildren); or (c) by
distribution to partners, members or shareholders of the undersigned; provided,
however, that in the case of a transfer pursuant to this clause, it shall be a
condition to the transfer that the transferee execute an agreement stating that
the transferee is receiving and holding the securities subject to the provisions
of this letter agreement. Nothing herein shall be construed to prohibit or limit
in any way the undersigned's ability, as a holder the Company's existing
convertible senior notes, to have such notes redeemed and to tender such notes
for redemption and receive the proceeds thereof.

If for any reason the Purchase Agreement shall be terminated prior to the Time
of Delivery (as defined in the Purchase Agreement), the agreement set forth
above shall likewise be terminated.

Yours very truly,


By: ___________________________
Name:
Title:






--------------------------------------------------------------------------------




SCHEDULE I

 

Purchasers

Original Principal Amount of Firm Securities to be Purchased

Citigroup Global Markets Inc.

$ 600,000,000.00

Morgan Stanley & Co. Incorporated

112,500,000.00

BNP Paribas Securities Corp.

7,500,000.00

Calyon Securities (USA) Inc.

7,500,000.00

ABN AMRO Rothschild LLC

3,750,000.00

BNY Capital Markets, Inc.

3,750,000.00

Harris Nesbitt Corp.

3,750,000.00

Rabo Securities USA, Inc.

3,750,000.00

RBC Capital Markets Corporation

3,750,000.00

Scotia Capital (USA) Inc.

3,750,000.00



 

 